DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5 and 7 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Jenks, deceased et al., U.S. Patent Number 4,361,533.
	Regarding claims 1-3, 5, Jenks discloses unidirectional prepregs having an isosceles trapezoidal shape [see column 2, lines 22-23].  An isosceles trapezoid has the shape


    PNG
    media_image1.png
    163
    200
    media_image1.png
    Greyscale
 wherein the thickness increases from one end portion to the other end portion.  An isosceles trapezoid includes two acute angles.  Acute angles include angles less than 90 θ which encompass Applicant’s claimed acute angles.

	Regarding claim 7, column 1, lines 58-59 discloses that the prepreg includes epoxy resin.


Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Tsutomu, JP 2011-144840.
	Regarding claims 1-3, 5, 11 and 18, Tsutomu discloses a tape prepreg having a parallelogram-shaped cross-section displaced on a liner [release sheet] [see abstract and 0016].  A parallelogram is a trapezoid.  Paragraph 0017 discloses that the ends of the tap prepregs have a predetermined acute angle wherein the ends of adjacent tape prepregs are wound so as to overlap each other.  Paragraph 0018 discloses that the sheet prepreg is composed of continuous fibers arranged orderly in the same direction and a resin.  Also, paragraph 0018 discloses that the cross-sectional shape of the prepreg is perpendicular to the direction of the fibers.  Paragraph 0025 discloses that the angle θ between the bottom surface and the sided surface of the tape prepreg can be set to 15 to 60 degrees, which encompasses Applicant’s claimed acute angles.  Paragraph 0026 discloses that the tape prepreg having a parallelogram cross section has a reduced width in the thickness direction at the ends of the tape prepreg.
	Regarding claim 6, paragraph 0023 discloses that the thickness of the tape prepreg ranges from 100 to 1000 μm.

	Regarding claims 7 and 19-20, paragraph 0021 discloses that the fiber used in the tape prepreg is a carbon fiber bundle.

	Regarding claim 8, paragraph 0022 discloses that the resin used in the tape prepreg can include an epoxy resin.

	Regarding claim 9, the abstract and 0005 disclose a fiber reinforced resin material including the tape prepreg.  Claim 9 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Tsutomu discloses a tape prepreg that has the same components as the tape prepreg as claimed.  The manner in which the prior art product is manufactured does not make it a different product from the claimed product when the components are the same for the prior art product and the claimed product.

	Regarding claims 10 and 13-16, paragraph 0005 discloses that the prepreg is dried and/or semi-cured [heat] [see also abstract].  Paragraph 0026 discloses that the overlapped portion of adjacent prepreg does not differ from the thickness of prepreg.  Paragraph 0023 discloses that the thickness of the tape prepreg ranges from 100 to 1000 μm [0.00001 mm to 1 mm], which encompasses applicant’s claimed range of width overlap.

	Regarding claim 12, paragraph 0017 discloses that the liner is disposed on the smaller side of the tape prepreg surface.


Claims 4 and 17 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Tsutomu, JP 2011-144840, as evidenced by Novolac Resins that Perform, Olin Epoxy.
	
	Tsutomu, above remains relied upon for claim 1.
	
	Regarding claim 4, paragraph 0006 of Tsutomu discloses prepregs formed from JP 2001-040119 which is incorporated by reference.  The reference, JP2001-040119, teaches in paragraph 0051 that phenol novolac type liquid epoxy resin can be used.  Novolac Resins that Perform, Olin Epoxy provides evidence for the viscosity ranging from 30,000 Pa s or more.

	Regarding claim 17, Tsutomu discloses a tape prepreg having a parallelogram-shaped cross-section displaced on a liner [release sheet] [see abstract and 0016].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786